Case 5:18-cv-02585-NC Document 388-2 Filed 11/06/19 Page 1 of 6




                                                                  B
      Case
       Case5:18-cv-02585-NC
            5:18-cv-02585-NC Document
                              Document388-2 Filed11/05/19
                                       382 Filed  11/06/19 Page
                                                            Page12ofof56



 1   LiLaw Inc., a Law Corporation                   JAMES McMANIS (40958)
     J. James Li, Ph.D. (SBN 202855)                 ELIZABETH PIPKIN (243611)
 2   Email: lij@lilaw.us                             CHRISTINE PEEK (234573)
                                                     CHRISTOPHER ROSARIO (326436)
 3   Andrew M. Pierz (SBN 292970)                    McMANIS FAULKNER
     5050 El Camino Real, Suite 200                  a Professional Corporation
 4   Los Altos, California 94022                     50 West San Fernando Street, 10th Floor
     Telephone: (650) 521-5956                       San Jose, California 95113
 5   Facsimile: (650) 521-5955                       Telephone:     (408) 279-8700
                                                     Facsimile:     (408) 279-3244
 6 Attorneys for Plaintiff and Counter-Defendant     Email:         epipkin@mcmanislaw.com
   Citcon USA LLC, and Counter-Defendant
 7 Wei Jiang                                         Attorneys for Defendants and Counter-
                                                     Claimants, RiverPay Inc., a Canadian
 8                                                   corporation, RiverPay, Inc., a Delaware
                                                     corporation, and Kenny E Shi, and defendant
 9                                                   Yue (“York”) Hua
10                               UNITED STATES DISTRICT COURT

11                              NORTHERN DISTRICT OF CALIFORNIA

12
     CITCON USA LLC,                                 Case No. 5:18-cv-02585-NC
13
                   Plaintiff,                        JOINT WITNESS LIST
14
            v.
15
     RIVERPAY INC., a Canadian corporation,          Pretrial Conf.: November 20, 2019
16   RIVERPAY, INC., a Delaware corporation,         Time:           2:00 p.m.
     YUE HUA, a.k.a., YORK HUA, an individual,       Ctrm:           5, 4th Floor
17   KENNY E SHI, an individual, and DOES 1          Judge:          The Hon. Nathanael Cousins
     through 20,
18
                   Defendants.                       Trial Date:    December 9, 2019
19

20   RIVERPAY INC., a Canadian corporation,
     RIVERPAY, INC., a Delaware corporation,
21   and KENNY E SHI, an individual,

22                 Counter-Claimants,

23          v.

24   CITCON USA, LLC, a California limited
     liability company, WEI JIANG, an individual,
25   and DOES 1 through 20,

26                 Counter-Defendants.

27

28


     JOINT WITNESS LIST; Case No. 5:18-cv-02585-NC
      Case
       Case5:18-cv-02585-NC
            5:18-cv-02585-NC Document
                              Document388-2 Filed11/05/19
                                       382 Filed  11/06/19 Page
                                                            Page23ofof56



 1               Pursuant to Section II.B of ECF 169, the parties jointly submit the following list of
 2   witnesses likely to be called at trial (other than solely for impeachment or rebuttal):
 3         I.       PLAINTIFF’S WITNESS LIST.
 4   NO.           NAME                        SUBSTANCE OF TESTIMONY                             TIME
 5                                                                                                 (Hr.)
     1.         Chunbo Huang      The founding of Citcon and development of Citcon’s              5
 6                                payment engine and customer base; Hua and Dino Lab as
                                  Citcon’s coding contractors; Hua and Shi as Citcon’s
 7                                employees; Citcon’s code repository; Citcon’s vault system;
                                  Citcon’s trade secrets; Citcon’s conversion claim re the
 8                                refund attack; Citcon’s conversion claim re POS device;
 9                                Citcon’s damages and reasonable royalty.
                Cross & Redir                                                                     3
10   2.         Frank Wang        Video testimony re investigation of Shi and Dropbox             1
                                  account
11   3.         Dropbox           Authenticating production documents                             0.2
12   4.         Eric Yin          Investigation of Shi and Dropbox account                        0.4
                Cross & Redir                                                                     0.2
13   5.         Kenny Shi         Video testimony re his employment at Citcon and RiverPay        0.6
                                  and his downloading of Citcon’s documents
14   6.         Mark Eskridge     Forensic investigation of Shi’s laptop computer                 1
                Cross & Redir                                                                     1
15
     7.         York Hua          Video testimony re his employment at Citcon and at              1.0
16                                RiverPay; the history of Dino Lab.
     8.         Evelyn Yang       Her meeting with Hua.                                           0.4
17              Cross & Redir                                                                     0.2
     9.         Ryan Zheng        Video testimony re Dino and RiverPay                            0.5
18
     10.        Wei Jiang         Meeting with Ryan Zheng; The documents that Shi                 1
19                                downloaded before he left Citcon.
                Cross & Redit                                                                     0.5
20   11.        Simon Han         The origins of Dino Lab and River Pay; RiverPay’s               1.5
                                  fundraising.
21              Cross & Redir                                                                     1.0
22   12.        Nick Ferrara      Expert video testimony re source code                           0.3
     13.        Dean Sirovica     Expert testimony re the misappropriation of source code.        4
23              Cross & Redir                                                                     4
     14.        Dominic           Expert testimony re unjust enrichment damages for               1
24              Persechini        misappropriation of trade secrets
25                                                                                         Total =27.8
     ///
26
     ///
27
     ///
28

                                                          1
     JOINT WITNESS LIST; Case No. 5:18-cv-02585-NC
      Case
       Case5:18-cv-02585-NC
            5:18-cv-02585-NC Document
                              Document388-2 Filed11/05/19
                                       382 Filed  11/06/19 Page
                                                            Page34ofof56



 1        II.      DEFENDANTS’ AND COUNTER-CLAIMANTS’ WITNESS LIST.
 2              Defendants and counter-claimants anticipate they will call the following witnesses at trial
 3   (other than solely for impeachment or rebuttal, and not including experts):
 4   NO.          NAME                      SUBSTANCE OF TESTIMONY                                TIME
 5                                                                                             ESTIMATE
     1.         York Hua       Facts and circumstances regarding the following:                2-4 hours
 6                             RiverPay’s business and Hua’s role in it; Hua’s work on
                               payment products for and on behalf of other third parties;
 7                             Hua’s and third party Dino Lab Inc.’s work for Citcon;
                               Hua’s consulting work and work history; Citcon’s business
 8                             practices; facts and circumstances relating to RiverPay’s
 9                             counter-claims for defamation, trade libel, interference,
                               and unfair competition.
10   2.         Kenny Shi      Facts and circumstances regarding the following:                2-4 hours
                               RiverPay’s business and Shi’s role in it; development of
11                             source code; Shi’s and third party Dino Lab Inc.’s work for
                               Citcon; Shi’s work history; Citcon’s allegations of
12
                               misappropriation of non-source code trade secrets;
13                             Citcon’s business practices; facts and circumstances
                               relating to RiverPay’s counterclaims and Shi’s counter-
14                             claims for breach of contract and breach of the covenant of
                               good faith and fair dealing.
15   3.         Ryan Zheng     Facts and circumstances regarding the following:                1-2 hours
16                             RiverPay’s business and Zheng’s role in it; Citcon’s
                               business practices; the formation of third party Dino Lab
17                             Inc. and Zheng’s role in it; facts and circumstances relating
                               to RiverPay’s counter-claims for defamation, trade libel,
18                             interference, and unfair competition.
     4.         Simon Han      Facts and circumstances regarding the following:                1 hour
19                             RiverPay’s business and Han’s role in it; Citcon’s business
20                             practices; the formation of third party Dino Lab Inc. and
                               Han’s role in it; facts and circumstances relating to
21                             RiverPay’s counter-claims for defamation, trade libel,
                               interference, and unfair competition.
22   5.         Chunbo         Facts and circumstances regarding the following: Citcon’s       2-4 hours
                Huang          business and Huang’s role in it, including Citcon’s
23
                               business relationships, practices, policies, and procedures;
24                             the development of Citcon’s payment products; Hua and
                               Shi’s work for Citcon; facts and circumstances relating to
25                             RiverPay’s counter-claims for defamation, trade libel,
                               interference, and unfair competition; facts and
26                             circumstances relating to Shi’s counter-claims for breach
                               of contract and breach of the covenant of good faith and
27
                               fair dealing.
28

                                                         2
     JOINT WITNESS LIST; Case No. 5:18-cv-02585-NC
      Case
       Case5:18-cv-02585-NC
            5:18-cv-02585-NC Document
                              Document388-2 Filed11/05/19
                                       382 Filed  11/06/19 Page
                                                            Page45ofof56



 1   NO.       NAME                      SUBSTANCE OF TESTIMONY                               TIME
                                                                                           ESTIMATE
 2
     6.     Wei Jiang       Facts and circumstances regarding the following: Citcon’s      2-4 hours
 3                          business and Jiang’s role in it, including Citcon’s business
                            relationships, practices, policies, and procedures; Jiang’s
 4                          interactions with Zheng and RiverPay; facts and
                            circumstances relating to RiverPay’s counter-claims for
 5                          defamation, trade libel, interference, and unfair
                            competition.
 6
     7.     Evelyn          Facts and circumstances regarding the following: Citcon’s      1-2 hours
 7          Yang            business and Yang’s role in it, including Citcon’s business
                            relationships, practices, policies, and procedures; Citcon’s
 8                          investigation of the alleged trade secret misappropriation,
                            data leak and/or refund attack; Yang’s interactions with
 9                          Hua and RiverPay; facts and circumstances relating to
10                          RiverPay’s counter-claims for defamation, trade libel,
                            interference, and unfair competition.
11   8.     Eric Yin        Facts and circumstances regarding the following: Citcon’s      1-2 hours
                            business and Yin’s role in it, including Citcon’s business
12                          relationships, practices, policies, and procedures; Citcon’s
                            investigation of the alleged trade secret misappropriation,
13                          data leak and/or refund attack; facts and circumstances
14                          relating to RiverPay’s counter-claims for defamation, trade
                            libel, interference, and unfair competition.
15   9.     Frank Wang      Facts and circumstances regarding the following: Citcon’s      1-2 hours
                            business and Wang’s role in it; Shi’s employment with
16                          Citcon; Citcon’s investigation of the alleged trade secret
                            misappropriation, data leak and/or refund attack; third
17
                            party Dino Lab Inc.’s work for Citcon; Citcon’s source
18                          code.

19          In addition, defendants and counter-claimants anticipate they may call the following

20   witnesses at trial (other than solely for impeachment or rebuttal, and not including experts):

21   NO.       NAME                      SUBSTANCE OF TESTIMONY                               TIME
                                                                                           ESTIMATE
22   1.     Bryan           Facts and circumstances relating to RiverPay’s counter-        30 minutes
            Penny           claims for defamation, trade libel, interference, and unfair
23
                            competition.
24   2.     Christine       Facts and circumstances relating to RiverPay’s counter-        30 minutes
            Gottlieb        claims for defamation, trade libel, interference, and unfair
25                          competition.
     3.     Enrico          Facts and circumstances relating to RiverPay’s counter-        30 minutes
26          Cairoli         claims for defamation, trade libel, interference, and unfair
27                          competition.
     4.     Bell Xiang      Facts and circumstances relating to RiverPay’s counter-        30 minutes
28                          claims for defamation, trade libel, interference, and unfair
                            competition.
                                                      3
     JOINT WITNESS LIST; Case No. 5:18-cv-02585-NC
      Case
       Case5:18-cv-02585-NC
            5:18-cv-02585-NC Document
                              Document388-2 Filed11/05/19
                                       382 Filed  11/06/19 Page
                                                            Page56ofof56



 1   NO.            NAME                   SUBSTANCE OF TESTIMONY                               TIME
                                                                                             ESTIMATE
 2
     5.           Gonzalo     Facts and circumstances relating to RiverPay’s counter-        30 minutes
 3                Munoz       claims for defamation, trade libel, interference, and unfair
                              competition.
 4   6.           Mimi Lain   Translation of Chinese-language documents to English.          15-20
                                                                                             minutes
 5

 6         III.      COUNTER-DEFENDANTS’ WITNESS LIST.
 7   NO.            NAME                     SUBSTANCE OF TESTIMONY                            TIME
 8                                                                                              (Hr.)
     14.     Eric Yin          RiverPay’s false advertisement re WeChatPay and Citcon’s        1.0
 9                             investigation
             Cross & Redir                                                                     0.2
10   15.     Wei Jiang         RiverPay’s false advertisement re WeChatPay; Citcon’s           2.0
                               investigation; Citcon’s report to WeChat re RiverPay;
11
                               Citcon’s representation to merchants re RiverPay.
12           Cross & Redit                                                                     0.5
                                                                                         Total 3.7
13

14

15   DATED: November 5, 2019                             LILAW, INC.

16
                                                         /s/ James Li
17                                                       J. JAMES LI
                                                         ANDREW M. PIERZ
18
                                                         Attorneys for Plaintiff and Cross-Defendants
19

20 DATED: November 5, 2019                               McMANIS FAULKNER

21
                                                         /s/ Christine Peek
22                                                       CHRISTINE PEEK

23                                                       Attorneys for Defendants and Cross-
                                                         Complainants
24

25

26

27

28

                                                        4
     JOINT WITNESS LIST; Case No. 5:18-cv-02585-NC
